[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                            No. 11-12576                          OCTOBER 20, 2011
                        Non-Argument Calendar                        JOHN LEY
                      ________________________                        CLERK


                D.C. Docket No. 3:10-cv-01093-MMH-JBT



RANDALL LAMONT ROLLE,

                            llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                    versus

J. L. EDMONDSON,
STEPHAN P. MICKLE,
WILLIAM C. SHERRILL, JR.,
PHILIP WAYNE EDWARDS,

                            llllllllllllllllllllllllllllllllllllllllDefendants-Appellees.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 20, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Randall Lamont Rolle appeals the dismissal of his 42 U.S.C. § 1983 civil

rights action for failure to state a claim pursuant to 28 U.S.C. § 1915A. Rolle

argues the defendant judges and defendant prosecutor are not absolutely immune

from suits for injunctive relief. After review, we affirm.1

       Federal judges enjoy absolute immunity from suits seeking injunctive relief.

See Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000). Prosecutors, however,

are not protected by absolute immunity from claims for injunctive relief. To

obtain injunctive relief against a prosecutor, a plaintiff must establish (1) the

violation of a right, (2) the existence of a serious risk of continuing irreparable

injury from said violation if relief is not granted, and (3) no adequate remedy at

law. Id.

       Here, the district court did not err in finding absolute immunity protects the

federal judges from Rolle’s suit for injunctive relief. Although the district court

erred in finding the prosecutor absolutely immune, the error is harmless because

an adequate remedy at law is available to Rolle for the relief sought: appeal of his

underlying petition. Thus, the district court did not err in dismissing Rolle’s suit

under 28 U.S.C. § 1915A.


       1
         We review de novo a district court’s sua sponte dismissal for failure to state a claim
pursuant to 28 U.S.C. § 1915A. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). Pro se
pleadings are liberally construed and all allegations in the complaint are taken as true. Id.

                                               2
AFFIRMED.




            3